Title: To John Adams from Horatio Gates, 8 March 1776
From: Gates, Horatio
To: Adams, John


     
      Dear Sir
      Head Qrs: 8th: March 1776
     
     Monday Night Two Thousand men under the Command of Brigadier General Thomas took possession of Dorchester Heights; a vast Quantity of Materials being previously Collected, especially Chandiliers, and Fascines, our Troops were soon covered, and long before day, began to Break Ground to thicken their defences against The Enemys Cannon.
     To Conceal our design, and divert the Enemys Attention, a very Heavy Service of Cannon, and Mortars, began to play upon the Town between ten, and Eleven, Saturday night, from our Three Fortified Batteries at Cobble Hill, Letchmere Point, and Lambs Dam; this was continued all that night, and the two Succeeding; The Enemy returned The Fire constantly, but allways ceased as we did in the Mornings. Our Shot must have made Great Havock amongst the Houses, as I am confident they Swept the Town, what Loss, otherwise suffer’d by the Enemy, we are Ignorant; as neither Townsman, nor Deserter, has yet come in to acquaint us! Monday morning at Sun rise, expecting The Enemy would attempt to Force our New Works upon the Heights, everything was prepared for their proper Reception; and a large Body of Troops were drawn up near Cambridge River, with Orders upon a Signal Given, to Embark on board the Flat Bottom’d Boats, and in Two Divisions push into Boston; but the Enemy disappointed us by remaining Sullen and Sulkey in Boston, suffering Our Works upon the Heights to be carried on without any other molestation, than now, and Then, a Feint Cannonade upon Dorchester Neck; and even this, ceased with the day; for neither side have since Fired a Shott at each other! By monday morning our Redoubts will be Finish’d, and Barracks for 600 Men; so all that Peninsula, may now be called Ours, as the Cannon on the Heights Commands the whole of it; The behaviour of The Enemy since Monday strongly indicates their intention of removing from Boston; as their Heavy Cannon, Powder, &c. has been seen, and heard, Transporting from Bunkers Hill, and the upper parts of The Town, to the Wharfs next the Shiping, for  several days past; and this morning a Quantity of Beding is Observed pulling on board Transports at the Long Warf: before we are quite ready to advance our Batteries upon Dorchester Point, I suspect the Enemy will Embarque. A few days will shew if I am, or am not mistaken; I was disappointed in not receiving your High Mightiness’s Act of Independency by the Last Post.
     
      The Middle way, the best, we sometimes call,
      But ’tis in Politicks no way at all;
     
     Shew this immediately to my Worthy Friend T. Johnson, and remember I have begun to fullfill my Promise to you. I am Dear Sir with great esteem Your Affectionate Humble Servant,
     
      Horatio Gates
     
    